UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 7, 2012 PUNCHLINE RESOURCES LTD. (Exact name of registrant as specified in its charter) Nevada 333-146934 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 736 Bay Street, Suite 1205, Toronto, Ontario, Canada M5G 2M4 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (416) 619-0611 PUNCHLINE ENTERTAINMENT, INC. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01 Other Events Effective September 7, 2012, in accordance with approval from the Financial Industry Regulatory Authority (“FINRA”), we changed our name from Punchline Entertainment, Inc. to Punchline Resources Ltd. The name change became effective with the Over-the-Counter Bulletin Board at the opening of trading on September 7, 2012. The symbol on this date will remain “PUNL”.Our new CUSIP number is 746009 109. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PUNCHLINE RESOURCES LTD. /s/Ramzan Savji Ramzan Savji President and Director Date:September 7, 2012 3
